DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
2-3 and 7
Pending:
1, 4-6 and 8-16
Withdrawn:
none
Examined:
1, 4-6 and 8-16
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 12/29/2017.

Inventor oaths or declarations
The 1/29/2019 notice to file missing parts (inventor oaths or declarations) remains unresolved, noting that time remains within the rules to resolve this issue.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objections to the title and drawings are withdrawn.
The objections to the claims are withdrawn.

The 103 rejection is withdrawn.  Close art, for example as previously cited in the now withdrawn 103 rejections, does not teach a BRI of the newly recited limitations, in particular for example the recited combination of secret sharing, particular neural network training and DTI prediction.  Applicant's 3/29/2021 remarks at pp. 9-12 further supported withdrawal of the 103 rejection.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1, 4-6 and 8-16 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, 
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of pharmacological collaboration including the JE elements of "generating a pooled DTI dataset...," "training..." and "generating one or more DTI predictions," including the related "wherein" clauses, all of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  As examples:
no particular number of drug target interaction data points nor any particular complexity of a data point is required, and therefore the claims reads on embodiments have as few as two or even only a single shared data point which data point might be a simple scalar value;
regarding secret sharing, no particular protocol is required, including no particular number of collaborating entities and no specification as to how many shares can lead to recovery and no particular encoding schemes, comparing the simplest instant embodiments to for example the attached Wikipedia "Secret Sharing" page and its 
similarly, with regard to the recited "neural network is trained using stochastic gradient descent with Nesterov momentum" and "neural network is evaluated using a hinge loss function," as no complexity is specified regarding these procedures, then claim 1 and any and all of (i-iii) here read on simple, BRI embodiments which could be performed with pen and paper, for example as an instructor would teach a simple embodiment for demonstration purposes.
This mental process analysis focusing on the simplest possible embodiments within a BRI of claim 1 is in contrast to, for example, Applicant's asserted "...given this very large data set..." (3/29/2021 remarks, p. 10, last para.), however noting that no data set size is specified, and no particular size appears to be inherent in the claim.  
The above mental process analysis does not apply to claims 15-16.  However, simply requiring a large data set to satisfy 101 at Step 2A, 1st prong may not provide the most rigorous path to overcoming the rejection, and there is also the below mathematical concept JE to consider. 
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include, as examples, the secret sharing, the stochastic gradient descent with Nesterov momentum and the hinge loss function, as well as relationships inherent in these recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 1 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving" is conventional data gathering/input element, as exemplified by Li (as cited on the 9/29/2020 form 892) and by Cheng (as cited on the 9/29/2020 form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 1
Summing up the above Mayo/Alice analysis of claim 1, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 4-6, 8-10 and 13-16 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  In each of these abstract idea elements, the limitations apply to data types and to process or algorithmic aspects of considering or processing the data.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 11-12: "distributing...," as exemplified by Li.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) 

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments 
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Response to Arguments
Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 13, 4th para.):
Initially, Applicant disputes that the first element ("receiving, via secret sharing, ... ") could be carried out as "a mental process" (Office action, at page 9). Secret sharing is a complex, cryptographic data sharing technique that cannot be carried out with "pen and paper" or in the human mind.  Similarly, "training a neural network" in the manner positively recited (using accelerated stochastic gradient descent and using hinge loss) involves sophisticated computational and learning techniques...
Applicant's assertions appear to assume limitations on secret sharing and training a neural network not particularly claimed and not clearly inherent in the claims.  While certainly complex versions of these techniques are common, it is not clear that the claims are so limited; nor is it clear that such properties are inherent.  Further comments have been added to the rejection.

Applicant states (emphasis removed/added, applicant remarks: p. 13, 5th para.):
Thus, no abstract idea is described by claim 1...

It may be that, given the data-centric nature of the claims, the best path to overcoming the 101 rejection may be analogy to the Step 2A, 2nd prong, 1st consideration regarding an explanation of improvement to the previous state of the technology field integrating demonstrating integration of the identified JEs into practical applications.  In this regard, the 1st bulletized suggestion at the end of the rejection pertains.

Applicant states (emphasis removed/added, applicant remarks: p. 14, 2nd para.):
As can be seen, the claim as a whole recites the "practical application" in at least one or more ways, namely: 
First, to "improve the functioning of [an] other technology" (MPEP §2106.0S(a)) - namely, the secure generation of the DTI prediction for drug discovery workflow; and 
Second, by being "applied with [a] particular neural network (not merely a generic computer)" (MPEP §2106.0S(b)), the "neural network" in this case being the particular network configured and trained as recited.
As best as can be understood, the above Applicant arguments relate to the 1st and 3rd considerations at Step 2A, 2nd prong in the Office's organization of 101 analysis, i.e. the explanation of improvement and the particular machine considerations.  
Regarding the 1st consideration and an explanation of improvement, the asserted "secure... prediction" is not clearly an improvement, since at least Li (as cited on the 9/29/2020 form 892) exemplifies secure analysis of drug interactions (e.g. p. 16, 3rd para.), and no explanation of improvement over Li is provided.  While Li differs, as demonstrated by the withdrawal of the 103 rejection, it remains unclear that the instant claims represent an improvement.  A difference is a necessary but not a sufficient condition.  Again, in this regard, the 1st bulletized suggestion at the end of the rejection pertains.
Regarding the 3rd consideration and analogy to a particular machine, the asserted "particular neural network" is not clearly a machine in the 101 context of the term, e.g. analogous to machines in relevant case law as cited in the Office's organization of 101 analysis.

Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631